75 S.E.2d 791 (1953)
237 N.C. 675
STATE
v.
BRADY.
No. 577.
Supreme Court of North Carolina.
May 6, 1953.
*792 Pittman & Webb, John T. Page, Jr. and Hugh A. Lee, Rockingham, for defendant, appellant.
Harry McMullan, Atty. Gen., Ralph Moody, Asst. Atty. Gen., and Gerald F. White, Member of Staff, Raleigh, for the State.
DENNY, Justice.
The bill of indictment charged the defendant with feloniously receiving "watches, fishing reel, fountain pens, a camera, and other personal property of the value of more than $100.00, * * * the goods * * * of Tom Harris and other persons," knowing them to have been feloniously stolen.
The defendant contends that since the State did not show that Tom Harris was the owner of any of the stolen property and did not state in the bill of indictment the names of the owners of the various stores in Wadesboro, Rockingham, and Hamlet, from which the goods were stolen, that there is a variance between the indictment and the proof, and his motion to dismiss as of nonsuit should have been allowed.
The appellant is relying on the case of State v. Pugh, 196 N.C. 725, 147 S.E. 7, 8, in which the bill of indictment charged the defendant and others with the larceny of "334 pounds of leaf tobacco, of the value of $58.97, the goods and chattels of L. B. Jenkins Company," and with receiving same knowing it to have been feloniously stolen or taken in violation of C.S. § 4250 (now G.S. § 14-71). The State offered no evidence tending to show who owned the tobacco. The jury returned a verdict of guilty and upon appeal this Court held that the crime as charged was not supported by the evidence and reversed the court below in its refusal to sustain the motion for judgment as of nonsuit. However, an examination of the original record discloses that Pugh was convicted of larceny. And it is the law with us that where a bill of indictment charges larceny and receiving, a verdict of guilty of larceny is tantamount to an acquittal on the charge of receiving. State v. Holbrook, 223 N.C. 622, 27 S.E.2d 725. Moreover, the case of State v. Haddock, 3 N.C. 162, cited as authority for the holding in State v. Pugh, supra, was one in which the defendant was only charged with larceny. There the Court held that an "indictment should state in whom the property was, or that it was the property of some person unknown; otherwise, he could not plead in bar to another indictment for the same case."
The crimes of larceny and of receiving stolen goods, knowing them to have been stolen, are separate and distinct offenses. And it seems to be uniformly held that an indictment for larceny must state *793 whose property was stolen, or that it is the property of some person or persons unknown. However, receiving stolen property is a "sort of secondary crime based upon a prior commission of the primary crime of larceny. It presupposes, but does not include, larceny. Therefore the elements of larceny are not elements of the crime of receiving." State v. Martin, 94 Wash. 313, 162 P. 356. And in Wharton's Criminal Evidence, 10th Edition, Volume 1, section 325b, page 643, the essential elements of the crime of receiving stolen goods which must be proven, are stated as follows: "(a) The stealing of the goods by some other than the accused; (b) that the accused, knowing them to be stolen, received or aided in concealing the goods, and (c) continued such possession or concealment with a dishonest purpose." See also Burdick, Law of Crime, Volume 2, section 610, page 437.
The only reason for requiring the ownership of stolen property to be stated in an indictment for receiving stolen goods, is to negative ownership in the accused. State v. Bading, 236 Iowa 468, 17 N.W.2d 804.
In the indictment under consideration the goods are described and are stated to have belonged to Tom Harris and others. It is true there is no evidence that any of the goods were stolen from Tom Harris, but the State did offer evidence to the effect that they were stolen from various stores in Wadesboro, Rockingham, and Hamlet, and were sold to the defendant by Watkins, Berton and Bullard. These boys were witnesses for the State and testified and identified the articles sold to the defendant as being the same articles which they stole from the various stores in the above towns. The defendant could plead this indictment and the testimony of the State in bar of any further prosecution for the receiving of these particular goods.
The Supreme Court of California in considering this question, in the case of People v. Smith, 26 Cal. 2d 854, 161 P.2d 941, 943, had this to say: "The crime of receiving stolen goods consists of either buying or receiving personal property with knowledge that it has been stolen. * * * The gist of the offense is the purchase or receipt of the stolen goods with guilty knowledge but the particular ownership of the goods is not an element of the crime. Neither the legal nor moral character of the act is affected in any way by the fact that the stolen property may have belonged to several persons rather than to a single person. The crimes of larceny and of receiving stolen goods are separate and distinct * * *."
While it would have been better, perhaps, if the indictment had stated the names of the owners of the stores from which the goods described in the bill of indictment were stolen, if known, and if not, to have so stated. However, in view of our statute G.S. § 15-153, and the decisions of this Court, we think the indictment and proof challenged for variance are sufficient to withstand the motion interposed. G.S. § 15-153 provides: "Every criminal proceeding by warrant, indictment, information, or impeachment is sufficient in form for all intents and purposes if it express the charge against the defendant in a plain, intelligible, and explicit manner; and the same shall not be quashed, nor the judgment thereon stayed, by reason of any informality or refinement, if in the bill or proceeding, sufficient matter appears to enable the court to proceed to judgment." In light of the provisions of this statute, it is the practice with us not to sustain motions to quash bills of indictment for mere informality or minor defects which do not affect the merits of the case. State v. Loesch, N.C., 75 S.E.2d 654; State v. Stone, 231 N.C. 324, 56 S.E.2d 675; State v. Camel, 230 N.C. 426, 53 S.E.2d 313; State v. Davenport, 227 N.C. 475, 42 S.E.2d 686; State v. Gregory, 223 N.C. 415, 27 S.E.2d 140; State v. Howley, 220 N.C. 113, 16 S.E.2d 705; State v. Beal, 199 N.C. 278, 154 S.E. 604; State v. Hardee, 192 N.C. 533, 135 S.E. 345; State v. Ratliff, 170 N.C. 707, 86 S.E. 997. The following authorities in other jurisdictions hold that an indictment for receiving stolen goods is not required to state the ownership of the stolen property. State v. Cohen, Mo. Sup.1936, 100 S.W.2d 544; State v. Park, 322 Mo. 69, 16 S.W.2d 30; People v. Marino, *794 271 N.Y. 317, 3 N.E.2d 439, 105 A.L.R. 1283; Cohen v. United States, 7 Cir., 277 F. 771; Woodruff v. State, 56 Okla. Crim. 409, 41 P.2d 129; White v. State, 23 Okla. Crim. 198, 214 P. 202; People v. Lima, Cal.App.1944, 146 P.2d 261; Dixon v. State, 223 Ind. 521, 62 N.E.2d 629; People v. Smith, supra; State v. Martin, supra. These opinions hold to the contrary: Stanford v. State, 137 Tex. Crim. 33, 127 S.W.2d 911; State v. Robinson, 74 Or. 481, 145 P. 1057; People v. Nakutin, 364 Ill. 563, 5 N.E.2d 78.
The defendant further contends that since the State offered the exculpatory statement made by him to the Sheriff of Richmond County when he made inquiry as to whether the defendant had purchased the goods in question from Watkins and others, it is bound thereby and his motion to nonsuit should have been allowed.
The State by offering exculpatory statements, is not precluded from showing the facts were different. While an exculpatory statement, standing alone, is binding on the State, the State is still free to contradict or show from other facts or circumstances the statement to be false or to raise a reasonable inference to that effect and thereby make out a case for the jury. State v. Watts, 224 N.C. 771, 32 S.E.2d 348; State v. Phillips, 227 N.C. 277, 41 S.E.2d 766; State v. Hendrick, 232 N.C. 447, 61 S.E.2d 349; State v. Hovis, 233 N.C. 359, 64 S.E.2d 564; State v. Bright, 237 N.C. 475, 75 S.E.2d 407.
We think the evidence adduced in the trial below was sufficient to make out a case for the jury, and we so hold.
The defendant excepts to the following portion of the charge to the jury: "It is admitted by the defendant that he did receive the property, it is not contested that the property was stolen, but that alone is not sufficient to establish the guilt of the defendant. The question submitted to you and the only question that is disputed between the parties is whether or not the defendant knew at the time of receiving the property that it had been stolen. If, upon consideration of the evidence offered by the State, all of the circumstances and surroundings, if you find, and find beyond a reasonable doubt, that the defendant knew that it was stolen, and that he received it with that knowledge, then, lady and gentlemen, he would be guilty, and it would be your duty to render a verdict of guilty. On the other hand, if, after considering the State's evidence, you have a reasonable doubt of the knowledge of the defendant that the property was stolen, then he would be entitled to the benefit of that reasonable doubt, and it would be your duty to render a verdict of not guilty."
It will be observed that the indictment charges the defendant with "feloniously" receiving stolen goods, knowing them to have been stolen. But the charge fails to instruct the jury that it must find that the receiving was with felonious intent. This was error and entitles the defendant to a new trial. State v. Yow, 227 N.C. 585, 42 S.E.2d 661; State v. Morrison, 207 N.C. 804, 178 S.E. 562; State v. Eunice, 194 N. C. 409, 139 S.E. 774.
The omission pointed out was certainly an inadvertence or lapsus linguae on the part of the able judge presiding in the court below. Or, as stated by the late Chief Justice Stacy, in the case of State v. Kline, 190 N.C. 177, 129 S.E. 417, 418, it is "one of those casualties which may befall the most circumspect in the trial of a cause on the circuit." Even so, this does not preclude the possibility of its harmful effect.
For the reason stated, the defendant is awarded a new trial.